DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Srivastava, Devesh (Reg. No. 53632) on 02/26/2021 and approved on 03/04/2021.  The following pages of the specification indicated by line numbers and claims have been amended as follow:

Specification:
On Page 9, lines 2-3:
is set by means of a sliding movement along the circular slide path and the resulting change to the position of the control element 112. It is also possible for numerical values or symbolic values such

On Page 10, lines 15-18:
FIGS. 2a and 2b relate to the operation of the rotary control 112, wherein in FIG. 2a the control element 112 is simply slid so that the rotational speed can be regulated continuously up or down. FIG. 2b shows that it is also possible to jump immediately to a new setting point by directly tapping on a point on the circular slide path 

Claims:
1. (Currently amended) A laboratory apparatus include a centrifuge, thermocycler, shaker, ULT freezer, CO2 incubator, mixer or bioreactor or fermenter and/or as an automatic laboratory wherein at least two of the control elements (111, 112, 113, 114) are assigned to a same control function and are embodied differently to set the same parameter (121) of this same control function, said control functions include a control of an electric motor, a control of a heating and/or cooling element, a valve control, or a time control, and said parameters include a temperature (122), a speed, a rotational speed (121), an acceleration, a duration (123), a volume, a distance, a length, a width, a height or a radius[[,]] ;
wherein the display unit (100) displays the at least two control elements (111, 112, 113) in an at least partially interleaved arrangement[[,]] ;
wherein one of the at least two control elements is a circular slide control (112), which is continuously set by means of a sliding movement along a slide path being a full circular ring, and other control elements of the at least two control elements are located in the interior of the full circular ring,
wherein, a value of a setting point selected by the one of the at least two control elements is shown in the display unit; 
wherein the control panel also displays a further control element (114) inside the full circular ring taking on a function of 

wherein the at least two control elements (111, 112, 113, 114) are embodied to set the same parameter (121) are operated by at least one of a tapping, swiping or pointing gesture.

3. (Currently amended) The laboratory apparatus according to claim 1, wherein the at least two control elements (111, 112, 113, 114) comprise at least two of the following differently embodied control elements: slide control, rotary control (112), key (111), rocker, switch and stepping switch (113).

8. (Currently amended) The laboratory apparatus according to claim 1, wherein the display unit (100) displays [[a]] the plurality of the parameters to be set (121, 122, 123) within a display panel (120), wherein the display panel displays the parameter (122) which is currently being set as highlighted relative to the other parameters (121, 123).

9. (Currently amended) The laboratory apparatus according to claim 8, wherein the display unit (100) also displays at least one of the control elements (115).

13. (Currently amended)
A control device for at least one laboratory apparatus include a centrifuge, thermocycler, shaker, ULT freezer, CO2 incubator, mixer or bioreactor or fermenter and/or as an automatic laboratory machine, the at least one laboratory apparatus having a touch-sensitive display unit (100), wherein the display unit (100) is configured to display a plurality of control elements (111, 112, 113 etc), which are assigned to different control functions of the laboratory apparatus, wherein the control elements (111, 112, 113 etc) are embodied to set parameters (121, 122, said control functions include a control of an electric motor, a control of a heating and/or cooling element, a valve control, or a time control, and said parameters include a temperature (122), a speed, a rotational speed (121), an acceleration, a duration (123), a volume, a distance, a length, a width, a height or a radius[[,]] ;
wherein at least two of the control elements (111, 112, 113, 114) are assigned to a same control function and are embodied differently for setting the same parameter (121) of this same control function, 
wherein one of the at least two control elements is a circular slide control (112), which is continuously set by means of a sliding movement along a slide path being a full circular ring, and other control elements of the at least two control elements are located in the interior of the full circular ring,
wherein a value of a setting point selected by the one of the at least two control elements is shown in the display unit, wherein the control panel also displays a further control element (114) inside the full circular ring taking on a function of 

14. (Currently amended) The control device according to claim 13, wherein the control device comprises a housing arranged spatially separate from the at least one laboratory apparatus.

15. (Currently amended) The control device according to claim 13 or 14, wherein the control device is connected to [[a]] the plurality of laboratory apparatuses, including a plurality of mixers, centrifuges or thermocyclers, and is configured for a central operation of the plurality of laboratory apparatuses.

18. (Currently amended) The laboratory apparatus according to claim 1, wherein the touch-sensitive display unit is embodied as a multi-touch screen.

Allowable Subject Matter
Claims 1-3, 8-9, 13-15 and 18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior arts found do not teach the limitation “....wherein the control panel also displays a further control element (114) inside the full circular ring taking on a function of a favorite button, with which said same parameter of said same control function can be set to a favorite value.....” in combination with all other claim limitations. Independent claim 13 also recite similar limitations as in claim 1, and is allowed for the same reason. In terms of closest prior art found, Engholm et al. (US Patent No. 6,229,456) is the closest prior art found that teaches a control knob glyph having an indicator and a partially circular drag area and that indicator can be moved along that drag area to set a value of a parameter, however, the partial drag area is not a full circular path, although the full circular path can be modified by Jiang (US PGPub. No. 2011/0071818), of which teaches a various design of a circular interface, however, neither Engholm or Jiang teaches a favorite button inside a full circular interface being able to set the same parameter of the same function set by the at least two control elements to a favorite value. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318.  The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174